Filed 5/29/13 P. v. Sanchez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B244706

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA098601)
         v.

GABRIEL RAY SANCHEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Daniel
Lopez, Judge. Affirmed.
                                                         ______
         Kelly C. Martin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       A felony complaint, filed on August 24, 2012, charged Gabriel Ray Sanchez with
eight counts: (1) attempted willful, deliberate and premeditated murder (Penal Code,
§ 664, subd. (a))1 (counts 1 and 2); (2) assault with a firearm (§ 245, subd. (a)(2))
(counts 3 and 4); (3) criminal threats (§ 422, subd. (a)) (counts 5 and 6); and (4) shooting
at an inhabited dwelling (§ 246) (counts 7 and 8). As to the attempted murder charges in
counts 1 and 2, the felony complaint specially alleged that Sanchez personally and
intentionally had used and discharged a firearm, a rifle, while committing the offenses
(§ 12022.53, subds. (b) & (c)). As to counts 3 and 4 for assault with a firearm and
counts 7 and 8 for shooting at an inhabited dwelling, the felony complaint specially
alleged that Sanchez personally had used a firearm, a rifle, while committing the offenses
(§ 12022.5, subd. (a)). Sanchez pleaded not guilty to all charges and denied the special
allegations.
       Before any preliminary hearing, pursuant to the parties’ negotiated disposition, the
trial court deemed the felony complaint filed as an information. Sanchez withdrew his
not guilty plea as to counts 7 and 8 for shooting at an inhabited dwelling and entered a
plea of no contest on those counts. Sanchez also admitted as to count 7 that he personally
had used a firearm while committing the offense (§ 12022.5, subd. (a)). The court
sentenced Sanchez to a state prison term of 18 years 8 months: (1) the upper term of
7 years on count 7, plus the upper term of 10 years for the section 12022.5, subdivision
(a), enhancement; and (2) a consecutive term of 1 year 8 months (one-third the 5-year
midterm) on count 8. The court dismissed all remaining counts and special allegations.
       Sanchez filed a notice of appeal, contending that “[t]his appeal is based on the
sentence or other matters occurring after the plea that do not affect the validity of the
plea.” We appointed counsel to represent Sanchez in the matter. After examining
the record, counsel filed a Wende brief raising no issues on appeal and requesting
that we independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
On April 8, 2013, we directed appointed counsel to immediately send the record on this

1
       Statutory references are to the Penal Code.

                                              2
appeal and a copy of the opening brief to Sanchez and notified Sanchez that he had
30 days to submit by letter or brief any ground of appeal, contention or argument he
wished us to consider. We did not receive a response.
       We have reviewed the entire record on appeal. Based on our analysis of the
record, we are satisfied that Sanchez’s appointed counsel on appeal has fully complied
with her responsibilities and that no arguable appellate issue exists. (People v. Wende,
supra, 25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal.4th 106, 110.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                 ROTHSCHILD, J.
We concur:



              MALLANO P. J.



              JOHNSON, J.




                                             3